 
 
logo [wf-logo.jpg]
Regional Commercial Banking Office
MAC Z6204-018
200 South Biscayne Boulevard
Annex Building
Miami, FL 33131

 
Tel: 305 789 1220

Fax: 305 789 5036

 
April 10, 2015
 
Mr. Michael Steiner
EnviroStar
290 NE 68th St
Miami, Florida 33138
 
Dear Michael:
 
Reference is made to that certain Loan Agreement dated as of November 16, 2011
(the "Agreement") between EnviroStar, Inc. (the "Borrower") and Wells Fargo
Bank, N.A. (the "Bank") successor in interest by merger of Wachovia Bank, N.A.
The Agreement and all other documents executed and delivered in connection
therewith are collectively referred to herein as the "Loan Documents". All
capitalized terms used but not defined herein, shall have the meanings assigned
in the Loan Documents.
 
In March 2015, the Borrower informed that the Bank that Symmetric Capital, LLC
acquired a 40.4% equity interest in Borrower's business. Given the change in
control, the following violation occurred:
 
          SECTION 6.1, The occurrence of any of the following shall constitute
art "Event of Default" under this Agreement:
 
    (i)        Any change in control of Borrower or any entity or combination of
entitles that directly or indirectly control Borrower, with "control" defined as
ownership of an aggregate of twenty•five percent (25%) or more of the common
stock. members' equity or other ownership interest (other than a limited
partnership interest) without the consent of Bank.
 
The Bank agreed to this waive the aformentioned violation once our due diligence
on the new equity investor was done, which has been satisfactorily completed.
 
This waiver is limited to the default cited above and shall not be construed to
be a waiver of any subsequent default under the referenced provision, or of any
existing or future defaults under any other provision of an Loan Document.
 
Very Truly Yours
 
sig [sig.jpg]
 
Matthew J. Rapoport
Assistant Vice President
 
Wells Fargo Bank, N.A.